Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show “sent information update in real time”, it is noted that the features is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The independent claims as examined in the office action mailed 6/23/2022 do not cite a real-time data update, and in the proposed claim amendments received 8/17/2022 the independent claims in fact teach away from real time update of the transmitted data, by explicitly stating some data us updated at a lower rate than others.
Applicant further states that Tsuda fails to teach “objects” being transmitted by the static data information, and instead teaches geographical data.  However, “objects” as claimed is recited at an extremely high degree of generality which does not exclude what is taught, such as specific lanes, side roads, and the like.  These are static objects, and therefore read on the claims as written and interpreted under the broadest reasonable interpretation by a person having ordinary skill in the art.
Applicant further states that the Tsuda reference fails to teach dynamic objects and therefore does not teach transmitting dynamic data.  However, Tsuda does teach the transmission of dynamic object data to the subject vehicle, as seen in paragraphs 77 and 78 “The in-vehicle unit judges the presence of a straight-running vehicle (such as a two-wheeled vehicle) that is hidden behind a large-sized vehicle and is difficult to be seen from the driver, based on the information on running vehicles set in a DSRC beacon signal and a UHF beacon signal. When a straight-running vehicle is present on the opposite lane, an alert is given to the driver by the in-vehicle unit in the form of an output of a voice message or screen display when the vehicle is to turn right. With this arrangement, the number of collisions between a right-turning vehicle and a straight-running vehicle (hereinafter referred to as right-turn accidents) may be reduced. [0078] The in-vehicle unit judges the presence of a two-wheeled vehicle running straight from behind, based on the information on running vehicles set in a DSRC beacon signal and a UHF beacon signal. When a two-wheeled vehicle running straight from behind is present, an alert is given to the driver by the in-vehicle unit in the form of a voice message or screen display as the vehicle 199 is to turn left. This may reduce the number of left-turn hit accidents.”  In this way, the Tsuda reference teaches dynamic object data, as well as a division between dynamic and static data packets.  To state as the applicant does that the use of dynamic data packets must be in order to save transmission bandwidth is intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As demonstrated in the above reply, the examiner maintains the rejection of Claim 1, and by extension the other independent claims as the applicant applies the above arguments to Claims 1, 8, 11, and 18, is proper and upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663